UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2017 Commission file No.: 1-4601 SCHLUMBERGER N.V. (SCHLUMBERGER LIMITED) (Exact name of registrant as specified in its charter) CURAÇAO 52-0684746 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 42 RUE SAINT-DOMINIQUE PARIS, FRANCE 5 HOUSTON, TEXAS, U.S.A. 62 BUCKINGHAM GATE LONDON, UNITED KINGDOM SW1E 6AJ PARKSTRAAT 83 THE HAGUE, THE NETHERLANDS 2514 JG (Addresses of principal executive offices) (Zip Codes) Registrant’s telephone number in the United States, including area code, is: (713)513-2000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class OutstandingatJune 30, 2017 COMMON STOCK, $0.01 PAR VALUE PER SHARE SCHLUMBERGER LIMITED Second Quarter 2017 Form 10-Q Table of Contents Page PARTI Financial Information Item1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PARTII OtherInformation Item 1. Legal Proceedings 28 Item1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 30 Certifications 2 PART I. FINANCIAL INFORMATION Item1.Financial Statements. SCHLUMBERGER LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME (LOSS) (Unaudited) (Stated in millions, except per share amounts) Second Quarter Six Months Revenue Services $ Product sales Total Revenue Interest & other income 62 54 98 Expenses Cost of services Cost of sales Research & engineering General & administrative Impairments & other Merger & integration 81 Interest Income (loss) before taxes 17 ) ) Taxes on income (loss) 98 ) ) Net income (loss) Net income (loss) attributable to noncontrolling interests (7 ) 14 (2 ) 36 Net income (loss) attributable to Schlumberger $ ) $ ) $ $ ) Basic earnings (loss) per share of Schlumberger $ ) $ ) $ $ ) Diluted earnings (loss) per share of Schlumberger $ ) $ ) $ $ ) Average shares outstanding: Basic Assuming dilution See Notes to Consolidated Financial Statements 3 SCHLUMBERGER LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (Stated in millions) Second Quarter Six Months Net income (loss) $ ) $ ) $ $ ) Currency translation adjustments Unrealized net change arising during the period ) Marketable securities Unrealized gain (loss) arising during the period ) - ) 3 Cash flow hedges Net gain (loss) on cash flow hedges - 17 11 ) Reclassification to net income (loss) of net realized loss (gain) 8 ) 8 80 Pension and other postretirement benefit plans Actuarial loss Amortization to net income (loss) of net actuarial loss 36 34 79 79 Prior service cost Amortization to net income (loss) of net prior service cost 20 26 40 51 Income taxes on pension and other postretirement benefit plans (1 ) (7 ) (2 ) ) Comprehensive income (loss) Comprehensive income (loss) attributable to noncontrolling interests (7 ) 14 (2 ) 36 Comprehensive income (loss) attributable to Schlumberger $ ) $ ) $ $ ) See Notes to Consolidated Financial Statements 4 SCHLUMBERGER LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Stated in millions) Jun. 30, Dec. 31, (Unaudited) ASSETS Current Assets Cash $ $ Short-term investments Receivables less allowance for doubtful accounts (2017 - $345; 2016 - $397) Inventories Other current assets Fixed Income Investments, held to maturity 13 Investments in Affiliated Companies Fixed Assets less accumulated depreciation Multiclient Seismic Data Goodwill Intangible Assets Other Assets $ $ LIABILITIES AND EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Estimated liability for taxes on income Short-term borrowings and current portion of long-term debt Dividends payable Long-term Debt Postretirement Benefits Deferred Taxes Other Liabilities Equity Common stock Treasury stock ) ) Retained earnings Accumulated other comprehensive loss ) ) Schlumberger stockholders' equity Noncontrolling interests $ $ See Notes to Consolidated Financial Statements 5 SCHLUMBERGER LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (Stated in millions) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Impairments and other charges Depreciation and amortization (1) Pension and other postretirement benefits expense 52 92 Stock-based compensation expense Pension and other postretirement benefits funding ) ) Earnings of equity method investments, less dividends received ) ) Change in assets and liabilities: (2) (Increase) decrease in receivables ) (Increase) decrease in inventories ) (Increase) decrease in other current assets ) 92 Increase in other assets ) ) Decrease in accounts payable and accrued liabilities ) ) Decrease in estimated liability for taxes on income ) ) (Decrease) increase in other liabilities ) 11 Other 50 ) NET CASH PROVIDED BY OPERATING ACTIVITIES Cash flows from investing activities: Capital expenditures ) ) SPM investments ) ) Multiclient seismic data costs capitalized ) ) Business acquisitions and investments, net of cash acquired ) ) Sale of investments, net Other ) 26 NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) Cash flows from financing activities: Dividends paid ) ) Proceeds from employee stock purchase plan 96 Proceeds from exercise of stock options 47 79 Stock repurchase program ) ) Proceeds from issuance of long-term debt Repayment of long-term debt ) ) Net decrease in short-term borrowings ) ) Other (2 ) 48 NET CASH USED IN FINANCING ACTIVITIES ) ) Net (decrease) increase in cash before translation effect ) Translation effect on cash 11 13 Cash, beginning of period Cash, end of period $ $ (1) Includes depreciation of property, plant and equipment and amortization of intangible assets, multiclient seismic data costs and SPM investments. (2) Net of the effect of business acquisitions. See Notes to Consolidated Financial Statements 6 SCHLUMBERGER LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF EQUITY (Unaudited) (Stated in millions) Accumulated Other Common Stock Retained Comprehensive Noncontrolling January 1, 2017 – June 30, 2017 Issued In Treasury Earnings Loss Interests Total Balance, January 1, 2017 $ $ ) $ $ ) $ $ Net income (2 ) Currency translation adjustments ) ) Changes in unrealized gain on marketable securities ) ) Changes in fair value of cash flow hedges 19 19 Pension and other postretirement benefit plans Shares sold to optionees, less shares exchanged ) 80 47 Vesting of restricted stock ) 80 - Shares issued under employee stock purchase plan ) 96 Stock repurchase program ) ) Stock-based compensation expense Dividends declared ($1.00 per share) ) ) Other ) 3 ) ) Balance, June 30, 2017 $ $ ) $ $ ) $ $ (Stated in millions) Accumulated Other Common Stock Retained Comprehensive Noncontrolling January 1, 2016 – June 30, 2016 Issued In Treasury Earnings Loss Interests Total Balance, January 1, 2016 $ $ ) $ $ ) $ $ Net loss ) 36 ) Currency translation adjustments ) ) Changes in unrealized gain on marketable securities 3 3 Changes in fair value of cash flow hedges 12 12 Pension and other postretirement benefit plans Shares sold to optionees, less shares exchanged ) 79 Vesting of restricted stock ) 63 - Shares issued under employee stock purchase plan ) Stock repurchase program ) ) Stock-based compensation expense Dividends declared ($1.00 per share) ) ) Acquisition of Cameron International Corporation 57 Other 14 3 4 21 Balance, June 30, 2016 $ $ ) $ $ ) $ $ SHARES OF COMMON STOCK (Unaudited) (Stated in millions) Shares Issued In Treasury Outstanding Balance, January 1, 2017 ) Shares sold to optionees, less shares exchanged - 1 1 Vesting of restricted stock - 1 1 Shares issued under employee stock purchase plan - 2 2 Stock repurchase program - ) ) Balance, June 30, 2017 ) See Notes to Consolidated Financial Statements 7 SCHLUMBERGER LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Schlumberger Limited and its subsidiaries (Schlumberger) have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of Schlumberger management, all adjustments considered necessary for a fair statement have been included in the accompanying unaudited financial statements.All intercompany transactions and balances have been eliminated in consolidation.Operating results for the six-month period ended June 30, 2017 are not necessarily indicative of the results that may be expected for the full year ending December31, 2017.The December31, 2016 balance sheet information has been derived from the Schlumberger 2016 audited financial statements.For further information, refer to the Consolidated Financial Statements and notes thereto included in the Schlumberger Annual Report on Form 10-K for the year ended December31, 2016, filed with the Securities and Exchange Commission on January25, 2017. New Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2014-09, Revenue from Contracts with Customers.This ASU amends the existing accounting standards for revenue recognition and is based on the principle that revenue should be recognized to depict the transfer of goods or services to a customer at an amount that reflects the consideration a company expects to receive in exchange for those goods or services.Schlumberger will adopt this ASU on January 1, 2018.Schlumberger does not expect the adoption of this ASU to have a material impact on its consolidated financial statements.
